WENTWORTH, Judge.
Appellant seeks review of judgments of conviction and sentences entered after nolo pleas to charges of manslaughter, aggravated battery, and tampering with evidence. Appellant’s plea precludes direct appellate review of the issues which he now seeks to present, and we therefore dismiss the appeal.
Appellant pled nolo contendere without reserving any issue for appellate review, and did not thereafter seek to withdraw his plea. Appellant now asserts that he received ineffective assistance of counsel and that an inadequate factual basis for the plea existed. In the circumstances of this case these issues may not be initially raised on direct appeal. Cf., Skinner v. State, 399 So.2d 1064 (Fla. 5th DCA 1981).
The appeal is hereby dismissed.
LARRY G. SMITH and JOANOS, JJ., concur.